Dillon, Ch. J.-
-The court adjudged that the defendant, though he had a general verdict in his favor, should recover but one-half of his costs. To this judgment the record discloses no exception, and for this reason, the appellee insists that no question is presented which this court can review.
As the point is well made, it must be sustained. On examination of the record, we find that not only was there no exception to the order or judgment as to the costs, but no question in relation thereto was made by motion or otherwise.
Inasmuch as the court ordered that the defendant should recover but one-half of the costs, and entered judgment accordingly, it may be that no motion to retax would be necessary, but if not, the record, in order to give the appellant.^ standing in this court, should show that he excepted to 'the order or judgment of which he complains. Bev. §§ 3106, 3107, 3108; and see cases collected, 2 Iowa Dig. 124.
Affirmed.